June 23. 2015


                                           No. 04-15-00342-CV


     VILLA DIJON CONDOMINIUM ASSOCIATION. INC. AND IMPL1CITY MANAGEMENT
                                                COMPANY,
                                                 Appellants


                                                     v.

                               MARY WINTERS AND M1LA CHEATOM,
                                                 Appellees


                       From the 166th Judicial District Court. Bexar County. Texas
                                       Trial Court No. 2015-CI-03926
                              I lonorable John D. Gabriel, Jr.. Judge Presiding


                                              ORDER

       This court has determined that this dispute is appropriate for referral to an Alternative Dispute
Resolution     (ADR)      procedure.         See      TEX.     ClV.     Prac.      &     REM.      Code
§ 154.021 (Vcrnon 2005). All further communications with this court by the parties regarding ADR shall
be directed to the Clerk of the Court for any assistance in the mediation process.


       All parlies are ORDERED to respond in writing by July 13, 2015 stating: (1) the name, address,
and fee schedule of the mediator of their choice; or (2) that they cannot agree on a mediator, in which case
the court will appoint one; or (3) any objection to mediation and the reasons for such objection. See id. §
154.022 (b).


       Provided the parties submit to mediation, this court will issue an order suspending all appellate
deadlines for forty-five (45) days in order that the parties may concentrate on the scheduling and
completion of the mediation process.


       Is it so ORDERED on June 23. 2015.



                                                               Mari%n Barnaul. Justice

 Io/l^ WBraffiSSffllilribiREOF. I have hereunto set my hand and affixed the seal of the said court on



                                                                        ^le, Cleric